Case 9:20-cv-80141-DLB Document 56 Entered on FLSD Docket 10/05/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  LB PHARMA SERVICES, LLC,
                                                     Civil Action No. 9:20-cv-80141-DLB
                           Plaintiff,                Hon. Dave Lee Brannon

   v.

   KRUNCHCASH, LLC AND JEFFREY
   HACKMAN,

                           Defendants.


   NOTICE OF FILING SUPPLEMENTAL DECLARATION OF JEFFREY HACKMAN

         Pursuant to this Court’s September 24, 2020 paperless Order [D.E.54], Defendants file this

  Supplemental Declaration of Jeffrey Hackman directed to the jurisdictional concerns of this Court.

  Id.



  Dated: October 5, 2020                              Respectfully submitted,


                                                      KENNEDY BERG LLP

                                                      By: /s/ Gabriel Berg
                                                      Gabriel Berg
                                                      Pro Hac Vice
                                                      gberg@kennedyberg.com
                                                      401 Broadway, Suite 1900
                                                      New York, NY 10013
                                                      Telephone: (212) 899-3400
                                                      Facsimile: (212) 899-3401
                                                      gberg@kennedyberg.com

                                                      Counsel for Plaintiff KrunchCash LLC and
                                                      Jeffrey Hackman
Case 9:20-cv-80141-DLB Document 56 Entered on FLSD Docket 10/05/2020 Page 2 of 3




                                          PALM LAW PARTNERS, P.A.


                                          By: /s/ Craig M. Oberweger
                                          Craig M. Oberweger (FBN 075076)
                                          2101 NW Corporate Blvd.
                                          Suite 410
                                          Boca Raton, FL 33431
                                          Telephone: (800) 520-2052
                                          Facsimile: (561) 405-3158
                                          craig@palmlawpartners.com
Case 9:20-cv-80141-DLB Document 56 Entered on FLSD Docket 10/05/2020 Page 3 of 3




                                    CERTIFICATE OF SERVICE
          I hereby certify that the foregoing document was served by CM/ECF to all parties

  registered to receive electronic notices of filing in this case.



  Dated: October 5, 2020                                  /s/ Craig M. Oberweger
                                                          Craig M. Oberweger (FBN 075076)
